Citation Nr: 9917469	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  92-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability 
manifested by chronic headaches.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1979 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1991.  The case was previously remanded in July 
1994, August 1995, and December 1997.  


FINDINGS OF FACT

1.  A bilateral knee disability, of uncertain diagnosis, but 
most likely patellar-femoral tendinitis, was incurred in 
service.  

2.  A nexus between inservice cephalgia and migraines, 
cluster headaches, or chronic headaches first diagnosed 
several years after service has not been shown.

3.  A chronic left leg disability has not been shown.

4.  A heart disability, including mitral valve prolapse, has 
not been shown to have been incurred or aggravated by a 
service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, of uncertain diagnosis, but 
most likely patellar-femoral tendinitis, was incurred in 
active peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(b) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a disability manifested by 
chronic headaches, a left leg disability, or a heart 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, regarding each issue, it must be 
determined whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In general, a well-grounded 
claim for service connection requires competent evidence of 
(1) current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  For purposes of 
determining whether a claim is well grounded, the veteran's 
statements are generally presumed to be credible.  Cohen, at 
136. 

Bilateral Knee Disability

Service medical records reveal that the veteran was seen in 
June 1983 for X-rays of the knees, with a history noted of an 
injury two years earlier, with pain and some locking.  X-rays 
were negative.  In July 1983, he was noted to have 
infrequent, sharp pain in the knees, greater on the right.  
Observation revealed no swelling, pain on range of motion, or 
tenderness.  The medical officer noted that he had pain in 
the medial right knee only following exercise.  The following 
day he was seen again with right knee discomfort after 
running.  Ligaments, muscle strength and sensation were 
normal.  The separation examination in October 1983 did not 
reveal any pertinent complaints or abnormalities, but in 
November 1983, he was seen with complaints of recurrent right 
knee discomfort, with some on the left as well.

Following service, the veteran was seen at a VA facility in 
September 1990 complaining of a longstanding history of 
patello-femoral pain.  Examination was benign at that time.  
Records from Med Acute Ambulatory Clinic show he was seen in 
March 1991, complaining of bilateral knee pain for ten years.  
He related that he had injured the knees 10 years earlier 
while hiking; he had been in the military at the time.  The 
knees had "popped," and he had difficulty walking for a 
long time afterward.  Since then, he stated he had 
experienced intermittent symptoms over the years.  
Examination revealed slight crepitus and slight tenderness 
beneath the left patella.  The diagnosis was musculoskeletal 
knee pain.  X-rays were interpreted as normal except possibly 
some accentuated osteopenia in the left knee.  On an 
orthopedic consultation that month, the veteran reported a 
long history of bilateral knee pain.  Examination did not 
disclose any effusion, instability, warmth or tenderness, and 
X-rays showed no degenerative changes, although there was 
some lateral joint narrowing, more on the right.  Bilateral 
patellar tendonitis was diagnosed.  Bilateral patello-femoral 
tendonitis was also diagnosed in July 1991.

In September 1991, the veteran was evaluated in a VA 
orthopedic clinic for complaints of a long history of 
patellofemoral pain in both knees.  Examination was benign, 
range of motion was from 0 to 130 degrees, and X-rays were 
interpreted as normal.  No abnormal findings were recorded.  
The following month, he was seen again with complaints of 
patellofemoral pain of 10 years duration.  The pain was felt 
to be related to activity and weight.  Chondromalacia patella 
was diagnosed.  He continued to complain of bilateral knee 
pain, and in May 1996, examination disclosed a positive 
patellar femoral grind, and bilateral patello-femoral 
syndrome was diagnosed.  

On a VA examination in March 1998, the veteran complained of 
bilateral knee pain since an injury in service while hiking.  
He reported that he experienced severe pains when walking 
more than a block, and that both knee joints would swell with 
pain.  On examination, both knees appeared normal, without 
redness or effusion.  There was mild tenderness over both 
patellar tendons.  Range of motion was from 0 to 115 degrees, 
bilaterally.  Anterior and posterior drawer tests and 
McMurray's signs were negative bilaterally, and it was noted 
that there was no medial or lateral instability.  X-rays were 
reported as normal.  The diagnosis was bilateral knee pains.  
The subjective tenderness over the patellar tendons indicated 
probable bilateral patellar tendinitis, however, there was no 
redness or swelling and X-rays were "totally" normal; 
hence, symptoms could not be verified.  

Although back pain is an "observable condition," a nexus 
between the inservice symptoms and current disability 
requires medical expertise to establish.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Concerning whether the claim is well-grounded, the VA 
examination in March 1998 resulted in a diagnosis of 
bilateral knee pains.  The United States Court of Veterans 
Appeals (Court) has held that the term "disability" as used 
in 38 U.S.C.A. § 1110 refers to impairment of earning 
capacity.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Since 
it is well-established under the rating schedule and 
decisions such as DeLuca v. Brown, 8 Vet.App. 202 (1995) that 
pain can cause earning impairment, chronic pain itself must 
be considered a disability, and the diagnosis can be 
established in connection with the rating assignment.  

Moreover, it was also noted that the findings indicated 
"probable" bilateral patellar tendonitis.  Other recent 
medical evidence contains similar diagnoses.  Consequently, 
current disability is shown.  In addition, service medical 
records show several instances of knee pain, worse on the 
right, noted to be recurrent.  Thus, there is competent 
evidence of current disability and inservice incurrence, and 
the firsts two elements are satisfied.  

Regarding the third element, a nexus to service, although 
medical evidence is generally required to provide a nexus, 
the veteran is competent to provide testimony regarding an 
"observable condition."  Falzone v. Brown, 8 Vet.App. 398 
(1995).  The presence or absence of knee pain is subject to 
lay observation.  Although there are no records of treatment 
until seven years after service, the Court has pointed out 
that the "continuity of symptomatology" requirement of 
38 C.F.R. § 3.303(b) is determined by continuity of symptoms, 
not treatment.  Savage v. Gober, 10 Vet.App. 488 (1997).  The 
veteran's lay evidence of continuity, together with the 
current diagnoses based on the longstanding history, are 
sufficient to provide a nexus under 38 C.F.R. § 3.303(b) 
(1998).  See Savage.  Consequently, the claim is well-
grounded.  

Concerning the merits of the claim, service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  As discussed above, there is 
competent evidence of inservice incurrence, current 
disability, and a nexus between the inservice symptoms and 
current disability.  A discussion of the merits involves 
weighing the positive and negative evidence, and assessing 
the credibility of the evidence.  If the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

First, addressing the credibility of the evidence, the 
service medical records show several occasions on which the 
veteran was treated for complaints of knee pain.  Subsequent 
to service, the evidence first shows treatment in 1990, but 
the history provided at that time, and on all other pertinent 
medical records that contain a history, notes a longstanding 
history of knee pain.  If a time of onset is given, the onset 
is uniformly attributed to service.  The reported symptoms, 
consisting primarily of pain on use, have been consistent 
since service.  In view of the consistency of the veteran's 
complaints and findings noted throughout the years, as well 
as absence of any evidence of an intervening injury, or co-
existing disability, we find the veteran's statements 
regarding his symptoms to be credible.  

In weighing the positive and negative evidence, the negative 
evidence consists of the most recent VA examination, which 
diagnosed only bilateral knee pain, and noted the pain to be 
"subjective."   However, there was limitation of motion 
demonstrated on that examination.  See 38 C.F.R. § 4.71, 
Plate II (1998).  Although swelling, redness or instability 
has not been shown, crepitus and a positive grind test have 
been reported.  Moreover, as discussed above, chronic pain 
itself can be a disability.  See Allen, DeLuca, supra.  The 
positive evidence, discussed above, thus is not outweighed by 
the negative evidence.  Accordingly, with the resolution of 
all reasonable doubt in the veteran's favor, service 
connection for a bilateral knee disability, of uncertain 
diagnosis, but most likely patellar-femoral tendinitis is 
warranted.

Disability Manifested By Headaches

Service medical records disclose the veteran was seen in 
December 1979, one month and one week after his entrance onto 
active duty, with the complaint of a headache for three days.  
He stated the headaches began when he performed his morning 
run, and went away when he went to bed at night.  He related 
a past history of frequent headaches.  The diagnosis was 
cephalgia.  No further pertinent complaints or findings were 
noted in the service medical records.  

Subsequent to service, a university student health service 
clinical record dated in 1988 revealed a history of migraines 
for about five years.  Records from the Med Acute Ambulatory 
Clinic disclose that in April 1989, the veteran reported 
sinus headaches.  In January 1990, he complained of a 
migraine headache, and a history of migraines was noted.  He 
complained of a migraine headache of several hours' duration 
in February 1990.  In July 1990, the veteran was treated 
following an automobile accident in which he had hit his head 
on a windshield; he complained of a headache, and the 
diagnosis was possible concussion.  In December 1990, a 
migraine since that morning was noted.  

VA treatment records note a history of migraines reported in 
April and May 1991.  In May 1991, it was noted that he had 
two types of headaches, including migraines, which occurred 
about every two months.  The veteran also filed his claim for 
service connection in May 1991, claiming that he had frequent 
headaches beginning in 1979.  

Subsequent medical treatment records show the veteran's 
continued treatment for headaches.  Work-up, including 
magnetic resonance imaging (MRI), was reportedly negative.  
In July 1991, two types of headaches, occipital headaches and 
vascular headaches, were noted.  In March 1996, a headache, 
in conjunction with fever and sore throat, was diagnosed as 
acute sinobronchitis.  In April 1996, a history of headaches 
since the early 1980's was noted and the assessment was 
chronic headaches.  Cluster headaches were diagnosed in May 
1996, and oxygen treatment for the headaches was reported in 
June 1996.  Cluster headaches of several years' duration were 
noted in November 1996.

On the VA examination of March 1998, the veteran reported 
having had severe headaches since November 1979, when he was 
in boot camp.  He stated that MRI's had been negative, and 
that oxygen treatment had reduced the frequency of his 
headaches.  He described the headaches as beginning with a 
dull pain behind the left eye, which, over a period of 20 to 
30 minutes, spread, with a feeling of numbness on the left 
side of the face and right hand.  He experienced light 
sensitivity and tunnel vision which lasted about one to one-
and-a-half hours after the onset of the headache.  He would 
lie down in a dark room with a cold rag over his head until 
the pain subsided.  The diagnosis was history and symptoms 
suggestive of cluster headaches with wide variation in 
frequency.  

This diagnosis based on the veteran's reported history, and 
in connection with the reported history, satisfies the three 
elements of a well-grounded claim.  Turning to the merits, 
however, we note first of all that the history reported at 
the time of that examination is not consistent with the 
symptoms noted in service.  While in service, the veteran 
reported headaches after running, which lasted all day.  The 
relatively short term, but severe, symptoms as cluster 
headaches were not noted in service.  The veteran has had 
several different types of headaches over the years, and he, 
as a layperson, is not competent to provide a diagnosis of 
the cause of a headache.  Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  In this 
regard, headaches may be due to any number of causes; indeed, 
on two occasions in 1991, he was noted to have two different 
types of headaches.  Moreover, the record does not show a 
diagnosis of cluster headaches until 1996.  

Additionally, while the veteran stated in 1998 that his 
headaches began in November 1979, when seen in early December 
1979, a past history of frequent headaches was noted.  
Although this statement does not rebut the presumption of 
soundness on entry (see, e.g., Crowe v. Brown, 7 Vet.App. 238 
(1994)), it does affect the credibility and probative value 
of the veteran's later statement.  A statement, particularly 
for treatment purposes, which was recorded contemporaneously 
with the events in question is generally more credible and 
probative than a recollection provided many years later.  

Thus, the evidence suggesting a connection between headaches 
in service and current headaches is outweighed by the 
contemporaneous evidence, which does not show a chronic 
headache disability in service, and, after service, shows 
several different types of headaches, with different 
diagnoses.  Also pertinent is the fact that the symptoms 
reported in service, on the one occasion on which a headache 
was reported, differ substantially from those described on 
the 1998 examination.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
disability manifested by chronic headaches.  Accordingly, the 
benefit of the doubt doctrine is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991). 

Left Leg Disability

The precise nature of the left leg disability at issue has 
not been identified by the veteran.  On his examination for 
entrance onto active duty in October 1979, a scar of the left 
calf was noted.  The veteran provided a history of having 
lacerated the left calf at the age of 10, which had been 
sutured on an outpatient basis.  In July 1983, while being 
evaluated for complaints of knee pain, it was noted that the 
veteran's right leg was longer than the left in the supine 
position, but equal in the sitting position.  Subsequent to 
service, a letter from M. Foner, M.D., dated in October 1990, 
noted that among injuries sustained in an automobile accident 
in July 1990 had been a contusion of the anterior surface of 
the left lower leg.  There is no other evidence of the 
presence of a left leg disorder after service.  Accordingly, 
in the absence of current disability, or a nexus to service, 
this claim is not well-grounded.  Caluza.  Accordingly, there 
is no duty to assist the appellant in any further development 
of his claim, including affording an examination.   Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Heart Disability

The veteran also contends that a heart condition, diagnosed 
in 1986 as mitral valve prolapse, was aggravated by his knee 
condition, in that it precludes his regular exercise.  "When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet.App. 439 (1995).  

On the VA examination in March 1998, the veteran reported 
that he had been diagnosed with mitral valve prolapse and 
tachycardia, by an echocardiogram.  He had also been 
diagnosed with panic attacks, and his reported intermittent 
palpitations were worse with anxiety attacks.  He also had 
occasional sharp chest pains, not associated with activity.  
In addition, he had occasional crushing chest pains, relieved 
with Valium.  Examination was normal.  An electrocardiogram 
disclosed nonspecific T wave abnormality.  The symptoms were 
thought to be atypical, possibly suggestive of ischemia 
secondary to mitral valve prolapse which could be aggravated 
by tachycardia, which, in turn could be caused by 
intermittent panic attacks.  An echocardiogram was normal, 
and did not disclose any valve prolapse, and an addendum in 
July 1998, after review of the echocardiogram report, 
resulted in an impression of atypical chest pains, with no 
organic cardiac abnormality found in the echocardiogram.  

Although the most recent examination did not diagnose any 
heart abnormality, the electrocardiogram was abnormal, and 
the veteran reportedly had a previous diagnosis of mitral 
valve prolapse.  Therefore, for the sole purpose of 
determining whether the claim is well-grounded, we will 
assume he has a current disability.  However, a well-grounded 
claim for service connection on a secondary basis requires 
competent evidence, generally medical, of current disability, 
and of a nexus between current disability and a service-
connected disability.  Reiber v. Brown, 7 Vet.App. 513 
(1995).  Whether there is a causal connection between a knee 
disability and a heart disability is not subject to lay 
observation, but, rather, requires medical expertise.  There 
is no medical evidence of record suggesting such a 
connection.  

Consequently, in the absence of competent evidence linking a 
current disability to service-connected disability, the claim 
is not well-grounded.  Cohen, Caluza, supra.  Accordingly, 
there is no duty to assist the appellant in any further 
development of his claim, including affording an examination.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board finds 
that the information provided in the statement of the case 
and other correspondence from the RO has been sufficient to 
inform the veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  


ORDER

Service connection for a bilateral knee disability, of 
uncertain diagnosis, but most likely patellar-femoral 
tendinitis, is granted.

Service connection for a disability manifested by chronic 
headaches, a left leg disability, and a heart disability is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

